Title: From Thomas Jefferson to Thomas Jefferson Randolph, 4 February 1826
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


Dear Jefferson
Monticello
Feb 4. 26
Your letter of the 31st was recieved yesterday and gave me a fine night’s rest which I had not had before since you left us, as the failure to hear from you by the preceding mail had filled me with fearful forebodings. I am pleased with the train you are proceeding in, and particularly with the appointment of valuers. under all circumstances I think I may expect a liberal valuation, an exaggerated one I should negative myself. I would not be stained with the suspicions of selfishness at this time of life, and this will protect me from them. I hope the paper I gave you will justify me in the eyes of all those who have been consulted.Have you attended to the white lead mentioned in my former letter. I hope the negro-clothing is in it’s way.I mentioned to you my neighborhood debts, and you wished me not to draw on Colo Peyton till you should be there. their pressure, and particularly the University entrances is such that I must draw the day after tommorrow for 250.D. I can put off some what longer the bills of Raphael and Heiskil for the last quarters groceries. about 130. students had arrived at the university yesterday, of which ⅔ were new-comers. about 60 old ones are still to come and probably a like number at least of new ones. you know that Jane has brought you another daughter. all doing well. affectionately yoursTh: J